DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0049047 A1 to Alenezi in view of U.S. Patent Application Publication No. 2018/0065694 A1 to Lee et al. 
Alenezi discloses an air powered electrical generator, comprising: 
an air compressor (32) configured to supply compressed air; 
a compressed air-based power generator (20) detachably connected with the air compressor to produce power and deliver the compressed air; 
a battery (44) connected with the compressed air-based power generator to receive, and be charged with, the power, and to supply the power; and 
an auxiliary air tank (33) connected with the compressed air-based power generator to store the compressed air. 

However, it fails to disclose an industrial robot jig connected with the compressed air-based power generator to receive the compressed air and clamp a product. 

Lee et al. discloses a main buck unit for vehicle body assembling system and control method of the same, comprising: 
an industrial robot jig (293, 510) that receives compressed air and clamps a product (see paragraph [0243]). 

It would have been obvious to one skilled in the art before the effective filling date of the invention to use the air powered electrical generator disclosed by Alenezi with the disclosed by Lee et al., for the purpose of providing a portable compressed air and electrical energy source for the robot jig. 


With regards to claim 2, Alenezi in view of Lee et al. disclose: 
the compressed air-based power generator, the battery, and the auxiliary air tank are installed in the industrial robot jig to be moved along with the industrial robot jig along a processing line (see Figure 1 of Lee et al.); 
wherein the compressed air-based autonomous power generation system further comprises: 
a controller (see paragraph [0054] of Lee et al.) configured to charge the battery with the power from the compressed air-based power generator and inject the compressed air into the industrial robot jig and the auxiliary air tank before the industrial robot jig clamps the product. 
With regards to claim 3, Alenezi discloses: 
the compressed air-based power generator includes a generator rotated by the compressed air to produce the power and an electronic solenoid valve configured to deliver, or stop from delivering, the compressed air to the auxiliary air tank. 
With regards to claim 4, Alenezi in view of Lee et al. disclose: 
the industrial robot jig includes a remaining battery indicator configured to display or transmit remaining power of the battery and an air pressure indicator configured to display and transmit a pressure of the auxiliary air tank. 
With regards to claim 5, Alenezi in view of Lee et al. disclose: 
a router (see paragraph [0054] of Lee et al.) configured to receive and transfer information about the remaining power of the battery and the pressure of the auxiliary air tank; 
a mobile device configured to receive the information about the remaining power of the battery and the pressure of the auxiliary air tank; and 
a monitoring computer (see paragraph [0054] of Lee et al.) configured to receive and monitor the information about the remaining power of the battery and the pressure of the auxiliary air tank. 
With regards to claim 6, Alenezi in view of Lee et al. disclose: 
the controller being capable of being configured to transmit a notification signal to the mobile device and the monitoring computer when the remaining power of the battery or the pressure of the auxiliary air tank is smaller than a first reference value. 
With regards to claim 7, Alenezi in view of Lee et al. disclose: 
the controller being capable of being configured to open the electronic solenoid valve to allow the compressed air-based power generator to produce the power and charge the battery with the power and to allow the compressed air to be injected into the auxiliary air tank when the remaining power of the battery or the pressure of the auxiliary air tank is smaller than a first reference value. 
With regards to claim 8, Alenezi in view of Lee et al. disclose: 
the controller being capable of being configured to close the electronic solenoid valve to stop the compressed air-based power generator from producing the power and to prevent the compressed air from being injected into the auxiliary air tank when the remaining power of the battery or the pressure of the auxiliary air tank is larger than a second reference value. 


With regards to claim 9, Alenezi in view of Lee et al. disclose: 
a solenoid block connected with the battery and the compressed air-based power generator to determine whether to deliver the compressed air with the power from the battery; and 
at least one pneumatic actuator connected with the solenoid block to determine whether to clamp the product. 
With regards to claim 10, Lee et al. discloses: 
a welding robot (see Abstract; see paragraphs [0006], [0008], [0013], [0014], [0018], [0073], [0134-0136], [0193-0195], [0223], [0235], and [0237]; see Figure 1) configured to weld the product clamped by the industrial robot jig. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        June 1, 2022